DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the switching circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabasawa et al. (US 2012/0038320 A1).
Regarding claim 1, Kabasawa teaches a method of providing an auxiliary power by an auxiliary power supply, the method comprising: converting an external power to a plurality of charging voltages; charging a charging circuit with a first charging voltage of the plurality of charging voltages;  monitoring a voltage of the charging circuit; when capacitance of the charging circuit is less than a first reference capacitance, charging the charging circuit with a second charging voltage of the plurality of charging voltages, the second charging voltage higher than the first charging voltage by a first voltage amount; and  providing an auxiliary power to outside the auxiliary power supply, wherein the auxiliary power is generated based on the voltage of the charging circuit (Fig. 1 and Fig. 2, teaches an auxiliary power supply which converts the external power 22 to a plurality of charging voltages. The charging circuit 20 will charge the batteries 10a, 10b and 10c to a first SOC using a first voltage, the system will detect whether the battery capacitance has reached a full charge, S16 or S12, and will provide a second voltage that is higher than the first voltage to the batteries. The auxiliary power supply is used to provide power to outside of the system. See ¶0038 to ¶0044 and also see claim 2 of the publication).
Regarding claim 18, Kabasawa teaches a storage device comprising:
an auxiliary power supply including a charging circuit and configured to receive an external power and to generate a main power and an auxiliary power based on the external power; and a main system configured to control an operation of the auxiliary power supply, wherein the auxiliary power supply is further configured to charge the charging circuit with a first charging voltage, and wherein the storage device is configured such that when capacitance of the charging circuit is less than a first reference capacitance, the auxiliary power supply charges the charging circuit with a second charging voltage higher than the first charging voltage (Fig. 1 and Fig. 2, teaches an auxiliary power supply which converts the external power 22 to a plurality of charging voltages. The charging circuit 20 will charge the batteries 10a, 10b and 10c to a first SOC using a first voltage, the system will detect whether the battery capacitance has reached a full charge, S16 or S12, and will provide a second voltage that is higher than the first voltage to the batteries. The auxiliary power supply is used to provide power to outside of the system. See ¶0038 to ¶0044 and also see claim 2 of the publication).
Regarding claim 21, Kabasawa further teaches the storage device of claim 18, wherein the auxiliary power supply is configured to store charging voltage information about the first and second charging voltages with respect to a change in the capacitance of the charging circuit, and to determine a magnitude of the first and second charging voltages based on the charging voltage information (Fig. 1, it is inherent the battery system will store information about the charging voltages).
Regarding claim 22, Kabasawa further teaches the storage device of claim 18, wherein the main system is configured to store charging voltage information about the first and second charging voltages with respect to a change in the capacitance of the charging circuit (Fig. 1, it is inherent the battery system will store information about the charging voltages).
Regarding claim 23, Kabasawa further teaches the storage device of claim 22, wherein the auxiliary power supply is configured to transmit a capacitor voltage signal corresponding to a voltage of the charging circuit to the main system, and wherein the main system is configured to output a charging voltage change command for changing a magnitude of the first and second charging voltages based on the capacitor voltage signal and the charging voltage information (Fig. 2, the circuitry will detect if the capacitance of the battery has been reached fully charge and will send it to the main controller, based on the information it will determine which voltage it will apply).
Regarding claim 24, Kabasawa further teaches the storage device of claim 23, wherein the auxiliary power supply further includes a converter configured to convert the external power to the first and second charging voltages and to provide one of the first and second charging voltages to the charging circuit, and wherein the converter is configured to convert a charging voltage from the first charging voltage into the second charging voltage in response to the charging voltage change command (Fig. 1, converter 20 and switched 24).
Regarding claim 25, Kabasawa further teaches the storage device of claim 23, wherein the auxiliary power supply further includes: a converter configured to convert the external power to the first and second charging voltages and to provide one of the first and second charging voltages to the charging circuit; and a voltage monitoring circuit configured to monitor the voltage of the charging circuit and to control the converter, wherein the voltage monitoring circuit is configured to control the converter to convert a charging voltage from the first charging voltage into the second charging voltage in response to the charging voltage change command (Fig. 1, converter 20 and switched 24).

Claim(s) 8, 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delobel et al. (US 2015/0352966 A1).
Regarding claim 8, Delobel teaches an auxiliary power supply circuit comprising: an auxiliary power monitoring circuit configured to provide an auxiliary power to outside the auxiliary power monitoring circuit; and a charging circuit connected to the auxiliary power monitoring circuit, wherein the auxiliary power monitoring circuit comprises: a converter configured to convert an external power to a charging voltage and to provide the charging voltage to the charging circuit; and a voltage monitoring circuit configured to control the converter based on capacitance of the charging circuit, wherein the auxiliary power supply circuit is configured such that the voltage monitoring circuit controls the converter to provide: a first charging voltage to the charging circuit when the capacitance of the charging circuit is equal to or greater than a first reference capacitance, and a second charging voltage higher than the first charging voltage to the charging circuit when the capacitance of the charging circuit is less than the first reference capacitance, and wherein the auxiliary power is generated based on the capacitance of the charging circuit (Fig. 1,  Fig. 2A and Fig. 2B, the battery system has an inherent charging circuit. In Fig. 2A, the battery will be charged with 4.126 volts, when the battery is below that level. Once the voltage across the battery terminals reaches 4.126 Volts, then the system will switch to charging with a constant voltage at a lower voltage of 4.08 Volts).
Regarding claim 13, Delobel further teaches the auxiliary power supply circuit of claim 8, wherein the voltage monitoring circuit is configured to store charging voltage information about a charging voltage with respect to a change in the capacitance of the charging circuit, and to control the converter based on the charging voltage information (Fig. 2A, it is inherent the system will store information of when to apply a 4.126 Volts and when to apply the 4.08 Volts).
Regarding claim 14, Delobel further teaches the auxiliary power supply circuit of claim 13, wherein the charging voltage information includes a magnitude of each of the first charging voltage and the second charging voltage (Fig. 2A, it is inherent the system will store information of when to apply a 4.126 Volts and when to apply the 4.08 Volts).
Regarding claim 15, Delobel further teaches the auxiliary power supply circuit of claim 13, wherein the charging voltage information includes a magnitude of the first charging voltage and a difference between the first charging voltage and the second charging voltage (Fig. 2A, it is inherent the system will store information of when to apply a 4.126 Volts and when to apply the 4.08 Volts).
Regarding claim 17, Delobel further teaches the auxiliary power supply circuit of claim 8, wherein the auxiliary power supply circuit is configured such that while the converter is converting the external power to the charging voltage and is providing the charging voltage to the charging circuit the switching circuit is in an on state (Fig. 2A, the charging circuit will have a switching circuit to switch between the 4.126V and the constant voltage charging at 4.08V).
 
Allowable Subject Matter
Claims 2-4, 7, 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824